Exhibit 12 STATEMENT REGARDING COMPUTATION OF EARNINGS TO FIXED CHARGES WHITNEY HOLDING CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Years Ended December 31 (dollars in thousands) 2007 2006 2005 2004 2003 Net income $ 151,054 $ 144,645 $ 102,349 $ 97,137 $ 98,542 Income tax expense 74,310 69,164 43,007 43,198 46,099 Income before income taxes $ 225,364 $ 213,809 $ 145,356 $ 140,335 $ 144,641 Fixed charges: Interest on short-term and other borrowings $ 33,314 $ 23,085 $ 16,534 $ 6,017 $ 2,816 Interest within rent expense (1) 3,262 2,510 1,714 1,402 1,325 Fixed charges excluding interest on deposits 36,576 25,595 18,248 7,419 4,141 Interest on deposits 163,000 122,075 64,452 34,665 40,693 Fixed charges including interest on deposits $ 199,576 $ 147,670 $ 82,700 $ 42,084 $ 44,834 Earnings for ratio computation: Excluding interest on deposits $ 261,940 $ 239,404 $ 163,604 $ 147,754 $ 148,782 Including interest on deposits $ 424,940 $ 361,479 $ 228,056 $ 182,419 $ 189,475 Ratio of earnings to fixed charges: Excluding interest on deposits 7.16 9.35 8.97 19.92 35.93 Including interest on deposits 2.13 2.45 2.76 4.33 4.23 (1) Estimated to be one-third of rent expense.
